 

Exhibit 10.15(a)

 

HORACE MANN SERVICE CORPORATION
EXECUTIVE CHANGE IN CONTROL PLAN

 

SCHEDULE A PARTICIPANTS

 

Note: The effective date of entry shall be subject to Section 4.2(a).

 

NAME OR TITLE

EFFECTIVE DATE
OF

PARTICIPATION*

    TIER I PARTICIPANTS     President and CEO May 16, 2013     TIER II
PARTICIPANTS EVP and CFO ** EVP, Property and Casualty ** EVP, Annuity, Life,
Group February 15, 2012

 

* Subject to acceptance within 30 days of effective date of participation
** Subject to Section 4.2(b) of the Plan

 

Last updated: April 1, 2014

 

 

 